DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claim 8 is objected under 37 CFR 1.71(a)
Claims 1-20 are pending. 
Claims 1-20 are rejected under 35 USC § 103

Information Disclosure Statement
No new IDS was submitted and hence nothing was considered. 
 
Claim Objections
Claim 8 is objected to as they are failing to comply with 37 CFR 1.71(a) because Claim 8, line 3 has an indistinguishable word ‘convcrtcrs’ most likely a spelling error. Examiner interpreted it as ‘converter’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-6, 8-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraipak et al. (US 8706966 B1) in view of Asbe et al. (US 20180136967 A1) further in view of Malygin et al. (US 10310995 B1).

Regarding claim 1 Kraipak discloses: 	An elastic memory system comprising:	memory banks (Kraipak: Fig. 7 102a DIMM0 and 102b DIMM1 are similar to memory banks);	 clients that are configured to obtain access requests associated with input addresses (Kraipak: Fig. 7 Core 202-0 and core 202-1 are the clients. Kraipak: col1/ln43-47: teaches processor(core) needing read/write access to a location in main memory);	 [first address converters that are configured to convert the input addresses to intermediate addresses within a linear address space];	 address scramblers that are configured to convert the intermediate addresses to physical addresses while balancing a load between the memory banks (Kraipak: col8/ln1-19: teaches the BCL 706 performing load balancing across the DIMMs. Also teaches that the BCL 706 has an address remapping (converting intermediate address to physical address) capability permitting cross-correlation of the now "virtual" address requests from the cores with the true physical addresses.);
[atomic operation units];
an interconnect that is configured to receive modified access requests that are associated with the physical addresses, and send the modified access requests downstream, wherein [atomic modified access requests are sent to the atomic operation units] (Kraipak: col8/ln1-19: teaches interface (similar to interconnect) to external memory 102. The interface consists of Bus Configuration Logic 706 and two or more memory controllers 708. Kraipak Fig. 6 step 602 teaches processor fetching (requesting) data and step 612 discloses requesting data from memory. Kraipak: col6/ln44-54 and Fig. 6A step 616 discloses the remapping logic remapping the processor virtual addresses to physical addresses based on load balancing and/or bandwidth optimization algorithms and Fig. 6B step 618 discloses identifying if the physical address belongs to DIMM1 (similar to bank 1) or DIMM2 (similar to bank 2).);
[wherein the atomic operations units are configured to execute the atomic modified access requests];
wherein the memory banks are configured to respond to the atomic modified access requests and to non-atomic modified access requests (Kraipak: col7/ln9-25: FIGS. 6A and 6B discloses Steps 616 and 618 determining the external memory in which the data is stored--either memory 102a (DIMM1; Step 622) or memory 102b (DIMM2; Step 620). DIMM1 and DIMM2 serves all access requests i.e. atomic or non-atomic.)

Kraipak discloses memory system, memory banks, clients requesting access to memory and address remapping/modifying (scrambling) to balance load among banks and sending modified access request downstream. Kraipak (32) discloses remapping logic remapping the processor virtual addresses to physical addresses. Remapping virtual addresses to physical addresses indicates that it was already mapped once and mapping addresses having base and index involves first computing the absolute linear address which is similar to first address converter converting input address to intermediate linear address. The Examiner regards the limitation - first address converters that are configured to convert the input addresses to intermediate addresses within a linear address space to be common knowledge and hereby takes Office Notice and quotes Wikipedia which teaches this first address conversion that has base and index/offset: https://web.archive.org/web/20200728010628/https://en.wikipedia.org/wiki/Flat_memory_model. 
Since, Kraipak did not explicitly described first address converter examiner is adding additional prior art from Asbe.
Asbe discloses first address converters that are configured to convert the input addresses to intermediate addresses within a linear address space (Asbe: [0038]-[0039] teaches memory access transaction undergoing a first stage of memory address translation to convert a virtual address in the memory access transaction to an intermediate physical address (similar to linear address));

Both Kraipak and Asbe represent works within the same field of endeavor, namely information processing devices focusing data storage and retrieval operations. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kraipak in view of Asbe as it represents a combination of known prior art elements according to known methods (multi-plane memory operation of Kraipak adjusting different threshold voltage as used in Asbe ) to achieve a better error free operation leading to better memory performance and a more reliable storage system (see also Asbe [0038]-[0039]).
Kraipak/Asbe discloses memory system with load balancing capabilities between memory banks. However, Kraipak/Asbe does not explicitly discloses atomic memory operation unit and atomic memory operations.
Malygin discloses atomic operation units (Malygin: col8/ln8-21, col8/ln28-36: discloses that the smart NVRAM modules 10 ensuring the atomicity of data for operations within the storage pool 34. Hence smart NVRAM module 10 is similar to the atomic operation unit.)
[an interconnect that is configured to receive modified access requests that are associated with the physical addresses, and send the modified access requests downstream,] wherein atomic modified access requests are sent to the atomic operation units (Malygin: col8/ln43-55, col9/ln53-col10/ln21: teaches when the host application's 15 write request (block address and actual data) arrives at the storage processor 41, the storage processor forwards this write request to the smart NVRAM module 10. As mentioned above, Malygin: col8/ln28-36: teaches smart NVRAM module 10 being an atomic operation unit and hence storage processor forwarding this write request to the smart NVRAM module 10 is similar to sending access requests to the atomic operation unit.)
wherein the atomic operations units are configured to execute the atomic modified access requests (Malygin: col6/ln22-67 and Fig. 2 discloses application server pushing data out to the storage system (Fig. 2, step S1) and smart NVRAM 10 (atomic operation unit) storing the data (executing the atomic modified access requests) to the final storage media (HDD/SSD/NVMe) (Fig. 2, step S5));
wherein the memory banks are configured to respond to the atomic modified access requests and to non-atomic modified access requests (Malygin: col9/ln53-col10/ln21: teaches serving read/write requests and managing overlapping read/write requests and ultimately storing data in the storage media like Fig. 3: SSD 36 or HDD 38 and includes serving all type of access requests i.e. atomic or non-atomic.).
Kraipak/Asbe and Malygin represent works within the same field of endeavor, namely information processing devices focusing data storage and retrieval operations. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kraipak/Asbe in view of Malygin as it represents a combination of known prior art elements according to known methods (load balancing memory operation of Kraipak/Asbe facilitating atomic and non-atomic memory access operation as used in Malygin) to achieve a better error free operation leading to better memory performance and a more reliable storage system (see also Malygin col6/ln22-67, col8/ln8-21, col8/ln28-36, col9/ln53-col10/ln21). In the Kraipak/Asbe/Malygin’s combined system the logic responsible for atomic operation of the AOU (atomic operation unit) of Malygin (NVRAM 10) can be integrated with memory controllers MC 708. Note that in Malygin which teach atomicity, the NVRAM 10 is directly connected to the memories 36/37/38 (Fig.5) and applying this learning in the Kraipak’s system (now combined system) needs it to be integrated with MC which is directly connected to the memories).

Regarding claim 13, this is a method claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.
Regarding claim 20, this is a non-transitory computer readable medium claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.

	Regarding claim 2 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 1 wherein the interconnect is configured to send the non-atomic modified access requests to the atomic operation units (Kraipak: col8/ln1-19: teaches interface (similar to interconnect) to external memory 102. Kraipak Fig. 6 step 602 teaches processor fetching (requesting) data and step 612 discloses requesting data from memory. Kraipak: col6/ln44-54 and Fig. 6A step 616 discloses the remapping logic in BCL 706 remapping the processor virtual addresses to physical addresses based on load balancing and/or bandwidth optimization algorithms. ) Malygin: (45) teaches host’s request being passed to storage processor and then reaching NVRAM 10. In the combined system NVRAM 10 being placed after BCL 706 and hence the host’s memory access request gets passed through interconnect (BCL 706) to AOU (atomic operation unit NVRAM 10)). 

Regarding claim 14, this is a method claim corresponding to the system claim 2, and is rejected for the same reasons mutatis mutandis.

Regarding claim 3 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 1 wherein a set of access requests of the access requests are associated with a client and an address range (Malygin: col5/ln37-48: teaches host 15 (client) initiating access requests. );	wherein the interconnect is configured to (a) determine whether to execute the set of access requests in an ordered manner of an unordered manner based on a combination of the client and the address range, and (b) execute the set of access requests according to the determination (Malygin: col7/ln9-25: teaches smart NVRAM module 10 determining if requested access requires atomic operation i.e. if they need to be executed in an ordered manner. if the request involves operations such as test-and-set, fetch-and-add, compare-and-swap, and load-link/store-conditional then smart NVRAM 10 sends them for execution in in-ordered manner.). 
Regarding claim 15, this is a method claim corresponding to the system claim 3, and is rejected for the same reasons mutatis mutandis.
	Regarding claim 4 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 1 that is configured to provide access from each client to each memory bank of the memory banks (Kraipak: col7/ln53-col8/ln19 and Fig. 7 teaches access request from core 202-0 and core 202-1 reaching DIMM1-102a and DIMM0-102b indicating accessibility from each client to each bank.). 

Regarding claim 16, this is a method claim corresponding to the system claim 4, and is rejected for the same reasons mutatis mutandis.
	Regarding claim 5 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 1 that is configured to provide access from each client to each accessible entry of each memory bank of the memory banks (Kraipak: col7/ln53-col8/ln19 and Fig. 7 teaches access request from core 202-0 and core 202-1 reaching DIMM1-102a and DIMM0-102b indicating accessibility from each client to each bank.). 
	Regarding claim 6 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 1 wherein the elastic memory system is implemented within a single integrated circuit (Kraipak: (14) teaches a multi-core system-on-chip (SoC) that can independently access a dedicated external memory (e.g., dual in-line memory module (DIMM)). Kraipak: (3) FIG. 2 discloses a schematic block diagram depicting the SoC of FIG. 1 in greater detail and Fig.2 includes cores, I/O interface 210 and external memory 102. I/O interface 210 in Fig.2 is same as the external chip interface in Fig. 7 and describes the elements included as part of the interface/interconnect. Asbe: [0050]-[0051] discloses an SOC containing many more devices. SOC is a single integrated circuit containing many logic blocks. Hence having all required logic units/blocks in one integrated circuit (SOC) is well known in prior arts and is not a new invention.). 

Regarding claim 17, this is a method claim corresponding to the system claim 6, and is rejected for the same reasons mutatis mutandis.
		Regarding claim 8 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 6 wherein the interconnect is a network on chip that is in communication with multiple processing elements that comprises network on chip interfaces, the clients, the first address converters, the address scramblers, the atomic operation units, and the memory banks (Kraipak: (18) teaches an SoC having an input/output (IO) interface (similar to interconnect) connected to an external memory. This SoC is similar to applicant’s NoC (network on a chip). Kraipak: col8/ln1-19: teaches interface (similar to interconnect) to external memory 102. The interface consists of Bus Configuration Logic 706 and two or more memory controllers 708. Kraipak Fig. 6 step 602 teaches processor fetching (requesting) data and step 612 discloses requesting data from memory. Kraipak: col6/ln44-54 and Fig. 6A step 616 discloses the remapping logic (similar to address converter/scrambler) remapping the processor virtual addresses to physical addresses based on load balancing and/or bandwidth optimization. In the Kraipak/Asbe/Malygin’s combined system the logic responsible for atomic operation of the atomic operation unit of Malygin (i.e. NVRAM 10) can be integrated with memory controllers MC 708. Note that in Malygin which teach atomicity, the NVRAM 10 is directly connected to the memories 36/37/38 (Fig.5) and applying this learning in the Kraipak’s system (now the combined system) needs it to be integrated with MC which is directly connected to the memories).). 
	Regarding claim 9 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 8 wherein each processing element comprises at least one out of the network on chip interfaces, at least one out of the clients, at least one out of the address converters, at least one of the address scramblers, at least one of the atomic operation units, and at least one of the memory banks (Kraipak: col8/ln1-19: teaches interface (similar to interconnect) to external memory 102. The interface consists of Bus Configuration Logic 706 and two or more memory controllers 708. Kraipak Fig. 6 step 602 teaches processor fetching (requesting) data and step 612 discloses requesting data from memory. Kraipak: col6/ln44-54 and Fig. 6A step 616 discloses the remapping logic (similar to address converter/scrambler) remapping the processor virtual addresses to physical addresses based on load balancing and/or bandwidth optimization. Kraipak: Fig. 7 102a DIMM0 and 102b DIMM1 are similar to memory banks. In the Kraipak/Asbe/Malygin’s combined system the logic responsible for atomic operation of the atomic operation unit of Malygin (i.e. NVRAM 10) can be integrated with memory controllers MC 708. Malygin: col5/ln37-48: teaches host 15 (client) initiating access requests.). 
	Regarding claim 10 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 1 wherein the elastic memory system is distributed between computers (Kraipak:col6/ln6-33, FIG. 3 teaches a system 200 having at least two SoC SoC 106a and SoC 106b. Each SOC includes an IO interface, L2 data/address bus mesh, L2 cache and processor cores 202-(n+1).).	wherein at least two computers are distant from each other (Kraipak:col6/ln6-33, FIG. 3 teaches a system 200 having at least two SoC SoC 106a and SoC 106b. Two SoC indicates they are in separate integrated circuit board and hence are distant from each other.). 

Regarding claim 18, this is a method claim corresponding to the system claim 10, and is rejected for the same reasons mutatis mutandis.
	Regarding claim 11 Kraipak/Asbe/Malygin discloses:	The elastic memory system according to claim 8 wherein each one of the computers comprises at least one out of the network on chip interfaces, at least one out of the clients, at least one out of the address converters, at least one of the address scramblers, at least one of the atomic operation units, and at least one of the memory banks (Kraipak: col8/ln1-19: teaches interface (similar to interconnect) to external memory 102. The interface consists of Bus Configuration Logic 706 and two or more memory controllers 708. Kraipak Fig. 6 step 602 teaches processor fetching (requesting) data and step 612 discloses requesting data from memory. Kraipak: col6/ln44-54 and Fig. 6A step 616 discloses the remapping logic (similar to address converter/scrambler) remapping the processor virtual addresses to physical addresses based on load balancing and/or bandwidth optimization. Kraipak: Fig. 7 102a DIMM0 and 102b DIMM1 are similar to memory banks. In the Kraipak/Asbe/Malygin’s combined system the logic responsible for atomic operation of the atomic operation unit of Malygin (i.e. NVRAM 10) can be integrated with memory controllers MC 708. Malygin: col5/ln37-48: teaches host 15 (client) initiating access requests.). 
	
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kraipak et al. (US 8706966 B1) in view of Asbe et al. (US 20180136967 A1) in view of Malygin et al. (US 10310995 B1) further in view of Cen (US 20040008677 A1).

	Regarding claim 7 Kraipak/Asbe/Malygin teaches all the limitation of claim 6. However, Kraipak/Asbe/Malygin did not explicitly teach a crossbar interconnect between address source(clients and address generation blocks) and address destination (memory banks)	Cen discloses The elastic memory system according to claim 6 wherein the interconnect is a crossbar (Cen: [0019] teaches processor boards 101 being bi-directionally coupled to shared memory 103 through host bus or fabric network 102. Host bus or fabric network 102 implemented as a full crossbar enabling any processor board 101 to access any memory location implemented in any memory bank 105. );	wherein the clients, the first address converters and the address scramblers are positioned on one side of the crossbar and the memory banks (Cen: [0019] teaches processor boards 101 being bi-directionally coupled to shared memory 103 through host bus or fabric network 102. Host bus or fabric network 102 implemented as a full crossbar enabling any processor board 101 to access any memory location implemented in any memory bank 105. Crossbar enables any client to connect to any memory bank meaning any unit generating the source address is connected to any memory location pointed to by the address. Hence it is required to place the blocks that are involved in generating the physical address on one side of the crossbar and the crossbar connecting that address to the memory bank on the other side to which the address is pointing to.); and	wherein the memory banks and the atomic operation units are positioned another side of the crossbar (Cen: [0019] teaches processor boards 101 being bi-directionally coupled to shared memory 103 through host bus or fabric network 102. Host bus or fabric network 102 implemented as a full crossbar enabling any processor board 101 to access any memory location implemented in any memory bank 105. Crossbar enables any client to connect to any memory bank meaning any unit generating the source address is connected to any memory location pointed to by the address. Hence it is required to place the blocks that are involved in generating the physical address on one side of the crossbar and the crossbar connecting that address to the memory bank on the other side to which the address is pointing to.). 
Kraipak/Asbe/Malygin and Cen represent works within the same field of endeavor, namely information processing devices focusing data storage and retrieval operations. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kraipak/Asbe/Malygin in view of Cen as it represents a combination of known prior art elements according to known methods (load balancing with atomic memory operation of Kraipak/Asbe/Malygin facilitating crossbar interconnect between address source/generator and receiver/memory as used in Cen) to achieve a better error free operation leading to better memory performance and a more reliable storage system (see also Cen [0019]).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kraipak et al. (US 8706966 B1) in view of Asbe et al. (US 20180136967 A1) in view of Malygin et al. (US 10310995 B1) further in view of Creemer (US 6014727 A).
Regarding claim 12 Kraipak/Asbe/Malygin teaches all the limitation of claim 1. However, Kraipak/Asbe/Malygin did not explicitly discloses memory bank configuration tradeoff between buffering and data structure resourcing.	Creemer discloses The elastic memory system according to claim 1 wherein the memory banks are configured to provide multiple different tradeoffs between buffering resources and management data structure resources (Creemer: col3/ln18-30: teaches tradeoff among buffer memory space optimization, responsiveness, data safety, and the desired number of simultaneous network connections and reports having a waste when the data stream happens to be much smaller than the allotted buffer memory space, which has been optimized for all data streams, large or small. Creemer: col8/ln30-46 teaches continuously monitoring network traffic to dynamically change the sizes of the small buffer memory spaces and/or large buffer memory spaces and dividing the data streams accordingly to permit the first data portion to be appropriately buffered in a small buffer memory space, and subsequently received data portions to be buffered in a large buffer memory space. Dynamically adjusting indicates multiple different tradeoffs.). 
Kraipak/Asbe/Malygin and Creemer represent works within the same field of endeavor, namely information processing devices focusing data storage and retrieval operations. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kraipak/Asbe/Malygin in view of Creemer as it represents a combination of known prior art elements according to known methods (load balancing with atomic memory operation of Kraipak/Asbe/Malygin facilitating multiple different tradeoffs between buffer space and data structures as used in Creemer) to achieve a better error free operation leading to better memory performance and a more reliable storage system (see also Creemer col3/ln18-30, col8/ln30-46). 

Regarding claim 19, this is a method claim corresponding to the system claim 12, and is rejected for the same reasons mutatis mutandis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached pdf file pe2e_search_notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 (and email: Mohammad.hasan@uspto.gov). The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138
/SHAWN X GU/
Primary Examiner, AU2138